Citation Nr: 0418520	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  98-05 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 60 
percent for chronic renal failure with organic hypertensive 
heart disease and hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

The case was previously REMANDED by the Board in March 2000.  
Additional disabilities and issues appeared while the case 
was in remand status.  

In March 2001, a social worker at a Vet Center wrote 
discussing the veteran's PTSD symptoms and stated that he was 
not able to work.  Vet Center records were received in 
December 2001.  In January 2002, the veteran submitted 
information pertaining to problems at work.  The service-
connected disabilities are currently rated as 80 percent 
disabling.  VA must consider all issues which are reasonably 
raised from a liberal reading of the record.  Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 
400 (1994).  Here, the record raises the issue of entitlement 
to a total disability rating based on individual 
unemployability.  The RO has not adjudicated the issue.  It 
is referred to the RO for appropriate action.  

When the case was previously before the Board, in March 2000, 
it was remanded.  While the case was in remand status, the RO 
granted service connection for diabetes mellitus, type 2, and 
for peripheral neuropathy of the right and left lower 
extremities.  The veteran has not expressed disagreement with 
any aspect of these decisions.  

An April 2003 rating decision denied service connection for a 
brain aneurysm.  The notice of disagreement was received in 
August 2003.  The statement of the case was issued in March 
2004.  A substantive appeal has not been received, nor has 
the issue been certified for appellate consideration.  Absent 
a decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In March 2000, the Board remanded the claim for an increased 
rating for PTSD and granted service connection for 
hypertension.  In April 2000, the RO initially assigned a 
noncompensable evaluation for hypertension.  The notice of 
disagreement was received in May 2000.  The statement of the 
case was issued in June 2000.  In April 2003, a RO Decision 
Review Officer (DRO) determined that a letter from the 
representative, dated in September 2002, could be accepted as 
a timely substantive appeal.  The April 2003 rating decision 
granted service connection for chronic renal failure with 
organic hypertensive heart disease and hypertension, 
incorporating the previously service-connected hypertension 
with chronic renal failure and organic hypertensive heart 
disease.  The resultant disability was rated at 60 percent, 
effective the date of the initial noncompensable rating for 
hypertension, in 1997.  Since this is not the maximum rating 
assignable, the evaluation of the cardiovascular disease 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  

The Board last reviewed the case in March 2000.  Since then, 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Review of the record does not disclose any notice to the 
appellant, in accordance with VCAA, pertaining to the 
evaluations for PTSD or the service-connected chronic renal 
failure with organic hypertensive heart disease and 
hypertension.  Thus, the case must again be remanded to 
afford the veteran the benefits of the new law.  

The March 2000 Board remand requested an examination to 
evaluate the veteran's PTSD.  This was done in July 2000, 
almost 4 years ago.  The remand for VCAA compliance affords 
an opportunity for a current examination.  

It appears that the service-connected chronic renal failure 
with organic hypertensive heart disease and hypertension was 
evaluated on treatment records.  The veteran should be 
afforded an appropriate examination to determine the severity 
of the disability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The veteran should be scheduled for 
examination of his PTSD.  The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
or studies should be done.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that the 
veteran's PTSD results in: 
?	Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships; or 
?	Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; or
?	Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name.  

3.  The veteran should be scheduled for 
examination of his chronic renal failure 
with organic hypertensive heart disease 
and hypertension.  The claims folder 
should be made available to the examiner 
for review.  Any indicated tests or 
studies should be done.  The examiner 
should: 
?	Describe the current manifestations 
of chronic renal failure; 
?	Describe the current manifestations 
of organic hypertensive heart disease 
and hypertension; 
?	Express an opinion as to the number 
of metabolic equivalents (METs) which 
will result in dyspnea, fatigue, 
angina, dizziness, or syncope; 
?	Report any evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or 
x-ray; 
?	Report if there is left ventricular 
dysfunction; and, if there is, the 
ejection fraction.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



